Battery Having a Solid-Electrolyte Interface Layer at an Interface of Negative Electrode Composite Particles and Electrolyte
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 16-26 and 28-30 are pending and amended, and are being examined on the merits in the current Office action.

Specification
The amendments to the title of the invention and to the sentence on page 4 at line 2, filed April 20, 2022, is acknowledged and accepted.

Claim Rejections - 35 USC § 103
Claims 16-20, 25-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 20090142663 A1, hereafter Takeuchi).
Regarding claims 16-20 and 25, Takeuchi teaches a lithium ion battery comprising a negative electrode and an electrolyte (See, e.g., [0009]: “electrolyte solution”),
wherein the negative electrode may be a combination of carbon and SiOx ([0024]), and one skilled in the art would know that these materials are composed of particles and thus the combination of carbon particles and SiOx particles can be considered composite particles as claimed. Further, the composite particles include SiOx particles, which can be considered the claimed silicon-based domains that are dispersed or embedded in carbon particles (reading on the claimed “the matrix material is carbon”), and
wherein said electrolyte has a formulation comprising at least one organic carbonate such as vinylene carbonate (VC) ([0009]) and the VC can form a film on the negative electrode surface (See, at least, lines 8-9 from bottom of paragraph [0012]; and left column of [0012]). The said film is an interface between the composite particles and the electrolyte, and reads on the solid-electrolyte interface (SEI) layer as claimed. The SEI layer comprises one or more reaction products from a chemical reaction of said at least one organic carbonate with lithium (See, e.g., [0071]: “… reaction of the lithium … with the electrolyte solution”).
Note that as to the above-mentioned composition of the negative electrode composed of SiOx and carbon, it is prima facie obvious to combine two compositions (i.e., SiOx and carbon) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition (i.e., the combination of SiOx and carbon) to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06
Since Takeuchi teaches substantially the same negative electrode and electrolyte as claimed, it is reasonably expected that the formed SEI layer between the negative electrode and the electrolyte has the same composition or characteristic as claimed, i.e., the SEI layer comprises one or more compounds having carbon-carbon chemical bonds and one or more compounds having carbon-oxygen chemical. It is well settled that when a claimed product (in this case, the lithium ion battery) reasonably appears to be substantially the same as a product disclosed by the prior art, the burden is on the applicant to prove that the prior art product does not necessarily or inherently possess characteristics attributed to the claimed product, and that it is of no moment whether the rejection is based on § 102 or § 103 since the burden is on the applicant is the same. In re Spada, 911 F.2d 705,708 (Fed Cir. 1990); In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
The claimed limitations “wherein the first peak and second peak are peaks in an X-ray photoelectron spectroscopy measurement of the SEI layer, whereby the first peak represents C-C chemical bonds and is centered at 284.33 eV and whereby the second peak represents C-O chemical bonds and is centered at 285.83 eV” and “wherein said ratio is at least 1.60” represent the properties or characteristics of the SEI layer of the lithium ion battery. Since Takeuchi teaches substantially the same lithium ion battery as claimed, the properties or characteristics of the SEI layer of the lithium ion battery are necessarily present in Takeuchi. Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977). The burden is shifted to applicant to show that the prior art product does not necessarily possess the characteristics of the claimed product.
 Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (See MPEP § 2112.01, I.).
Regarding claim 26, Takeuchi teaches the battery according to claim 16, and does not disclose any other elements than Si and O in the SiOx domains, reading on “the silicon-based domains contain less than 10 weight% of elements other than Si and O” as instantly claimed.
Regarding claim 30, Takeuchi teaches a process of cycling the battery of claim 16, comprising applying electrochemical cycles to said battery (See terms “cycle”, “charge/discharge”, etc., in [0031], [0055], [0056], [0060], [0081] and [0102]). 
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, as applied to claim 16 above, and further in view of Yu et al. (US 20170125847 A1, hereafter Yu).
Regarding claims 21-24, Takeuchi teaches the battery according to claim 16, but appears silent to an element as claimed. However, in the same field of endeavor, Yu discloses that a negative electrode may comprise a silicon-based material, carbon and a metal such as nickel ([0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have included a metal Ni in the negative electrode, as taught by Yu, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See MPEP § 2144.07.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, as applied to claim 16 above, and further in view of Li et al. (CN 103887502 A, whose English machine translation is being used for citation purposes, hereafter Li).
Regarding claim 28, Takeuchi teaches the battery according to claim 16, but is silent to the matrix material comprising at least 50 wt% of pitch or thermally decomposed pitch, as instantly claimed. However, in the same field of endeavor, Li discloses an anode (equivalent to the instantly claimed negative electrode) material comprises, for example, coal tar soft pitch and an additive silicon oxide (i.e., silica) with a weight ratio of 5:1 to 50:1 (See at least Abstract, [0009]-[0010]). A battery prepared by using this anode material “have excellent comprehensive properties, stable structure, and good safety performance” (at least Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used a coal tar soft pitch as the matrix material of Takeuchi and a weight ratio of the coal tar soft pitch to silicon oxide being 5:1 to 50:1 in the negative electrode, as taught by Li, in order to achieve “excellent comprehensive properties, stable structure and good safety performance” (at least Abstract of Li). Further, the said ratio of 5:1 to 50:1 reads on the instantly claimed at least 50 wt%.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi, as applied to claim 16 above, and further in view of Suguro et al. (US 20150118548 A1, hereafter Suguro).
Regarding claim 29, Takeuchi teaches the battery according to claim 16, but is silent to a d50 value of the silicon-based domains as instantly claimed. However, in the absence of evidence that a particular d50 value is significant, a selection of a d50 value as claimed would be an obvious matter of design choice and involves merely ordinary capabilities of one skilled in the art. For instance, Suguro discloses a silicon-based negative electrode active material particles have an average d50 value of 5 nm ([0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used the silicon-based material with an average d50 value of 5 nm, as taught by Suguro, since the selection of a d50 value as claimed would be an obvious matter of design choice and involves merely ordinary capabilities of one skilled in the art. As such, d50=5 nm reads on the claimed range of “at most 150 nm”.

Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive.
1) In response to the arguments with respect to “Takeuchi does not teach composite particles comprising silicon-based domains and carbon”, please see the above rejection for details.
2) In response to the arguments regarding “Takeuchi does not teach composite particles comprising silicon-based domains embedded in a matrix material, wherein the matrix material is carbon”:
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01.


In the instant case, the specification does not redefine the term “embed” or “embedded”, so a plain meaning was applied in the rejections for a broadest reasonable interpretation (BRI). The term “embed” may be interpreted as “to incorporate or contain as an essential part or characteristic” (e.g., www.dictionary.com). Thus, the limitation at issue can be interpreted as: the matrix material being carbon contains the silicon-based domains, or to incorporate or contain the silicon-based domains as essential part in the matrix material being carbon. As such, the claim interpretation and rejections are proper, and the arguments are not persuasive.
3) The arguments with regards to the location where the SEI is formed is not commensurate with the scope of the claim, since the claims do not claim “In the claimed battery, a SEI layer forms at the interface between the carbon matrix and the electrolyte, not at the interface between silicon (or SiO2) and the electrolyte …”.
Furthermore, the arguments concerning different “XPS spectrum” represents the counselor's opinion, which is not supported by factual evidence.
4) In response to applicant's arguments against the references individually (herein, the references Yu, Li, or Suguro), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727